LILE, J.:
Dissents.
¶ 1 The Oklahoma Legislature stated its goal in enacting the Youthful Offender Act as follows:
“B. It is the purpose of the Youthful Offender Act to better ensure the public safety by holding youths accountable for the commission of serious crimes, while affording courts methods of rehabilitation for those youths the courts determine, at their discretion, may be amenable to such methods. It is the further purpose of the Youthful Offender Act to allow those youthful offenders whom the courts find to be amenable to rehabilitation by the methods prescribed in the Youthful Offender Act to be placed in the custody or under the supervision of the Office of Juvenile Affairs for the purpose of accessing the rehabilitative programs provided by that Office and thereby, upon good conduct and successful completion of such programs avoid conviction for a crime.” 10 O.S.Supp. 1997, § 7306-2.2(B.). (Emphasis added).
¶ 2 Further, we review Judge Smith’s decision to treat V.J.A. as an adult for abuse of *777discretion, which has been defined as “a clearly erroneous conclusion and judgment, one that is clearly against the logic and effect of the facts presented in support of and against the application ... C.L.F. v. State, 1999 OK CR 12, 989 P.2d 945.
¶ 3 V.J.A. was 17 years and 8 months old when she smothered her eldest daughter Elexxus, age 1⅜ years. She at first blamed an aunt for the injuries, but ultimately admitted that she first gave the child an overdose of her infant’s medication, and then held a comforter over Elexxus’ face for about 5 minutes. Appellant told officers that she did it because she had worked herself up into a rage, she was mad at the child, and she wanted to go see her own mother who worked at the hospital emergency room. After smothering the child, she took a shower and then went to a neighbor’s apartment to call 911. Elexxus died of suffocation.
¶ 4 The trial court considers seven criteria in determining whether V.J.A. should be certified as a youthful offender. The statute does not tell the court what weight should be given to any of the criteria but does instruct the court to consider each. The State presented evidence that the offense was committed in an aggressive, violent, premeditated or willful manner through V.J.A’s own description of the event. Appellant offered no evidence on this issue, although Appellant’s attorney did ask his own witness, Dr. Herman Jones, to compare Appellant’s murder charge to other juveniles charged with murder, and he responded that this was like asking if the Black Death was better than Bubonic Plague or Cholera.
¶ 5 Likewise, the second criteria — whether the offense was against persons, and, if personal injury resulted, the degree of personal injury was established by the death of Elexx-us.
¶ 6 The third criteria — record and past history of the accused was established by the evidence. Appellant had one previous contact concerning a property crime about 3 years earlier. She received counseling. She suffered from chronic depression. Appellant was taking antidepressant medication at the time of the murder. She was molested at age 4. She had attempted suicide twice. Dr. Jones testified that when others intervene with Appellant it triggers a defiant response because it isn’t the way she wants to do things.
¶ 7 The fourth criteria directs the court to look at the sophistication and maturity of the accused and her ability to distinguish right from wrong. Appellant’s psychologist testified that Appellant was bright, stubborn and head strong. Appellant has above-average intelligence. Appellant understood the difference between right and wrong.
¶ 8 The fifth criteria requires the court to consider the prospects for adequate protection of the public. Dr. Jones testified that Appellant is a risk to involve herself in “negative behavior” and that she is unlikely to harm the public in general, but that her risk is focused on herself and those in her immediate care.
¶ 9 The sixth criteria, and the last relevant criteria, instructs the court to consider the “likelihood of reasonable rehabilitation ... by the use of procedures and facilities currently available ... ”. Here, Appellant’s witness, a 20 year veteran of Oklahoma’s juvenile justice system, testified that he did not believe O.J.A. had adequate time to address Appellant’s problems. He further testified that:
“[Bjecause of the ehronicity of the depression, because of her tendency to remain emotionally detached and reduced amenability, it could easily encompass a five (5) year interval to be able to address those issues.”
¶ 10 When specifically asked about the probability of success, the witness stated Appellant had a “reduced amenability to rehabilitation.”
¶ 11 The court specifically found that there was a reasonable likelihood of rehabilitation but not within the framework currently available in our system today. This decision by the district court is supported both by the law and facts in this case. Therefore, it is untenable to suggest the decision is an abuse of discretion, i.e. clearly erroneous.
¶ 12 With this decision, a majority of this court continues its efforts to judicially legis*778late amendments of the Youthful Offender Act. In C.R.B. v. State, 1999 OK CR 1, 973 P.2d 339, this Court ignored the clear legislative mandate that the trial court “need not detail responses to each of the above considerations.” This court required detailed findings of fact and conclusions of law without regal’d to the requirements of the statute. For a detailed discussion, see Judge Lump-kin’s dissent in C.R.B.
¶ 13 Today, the same majority further amends the statute by ignoring its clear dictate that the trial judge consider the “likelihood of reasonable rehabilitation ... by the use of procedures and facilities currently available ...” The majority instructs the trial court to reconsider its ruling, and the court is instructed to ignore the fact that no programs exist for youthful offenders past the age of 19. Such a predicate for a decision is clearly erroneous. If a judge of the district court in any other case disregarded evidence in rendering their decision, this court would rightfully reverse the case for failure of the judge to follow the law. The Appellant in this case will be 19 in May of 2000. I understand and share the frustration born of O.J.A.’s refusal to provide treatment programs for youthful offenders past the age of 19. However, I believe all would agree that this is not even a close case for youthful offender status.
¶ 14 The evidence in support of denying the motion for prosecution as a youthful offender was overwhelming. I would affirm the trial court without regard to the continuing political and legal battle over whether treatment is available beyond age 19 years for youthful offenders.
¶ 15 I am authorized to state that Judge LUMPKIN joins in this Dissent.